Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/205,555 application filed on November 30, 2018.  Claims 1-4 are pending and have been fully considered.  All claims are directed toward a system or apparatus.
Drawings
From page 8 of Applicant’s original disclosure, at least Fig. 1 appears to be prior art.  If so, this figure should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  
Also, the subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  It is unclear if Figs. 2 and 3 are illustrative of the invention.  If so, so this should be clarified since Applicant is required to furnish a drawing under 37 CFR 1.81(c) for the claimed invention.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be 
Specification
The disclosure is objected to because of the following informalities: On page 12, in the sentence “Also disclosed is a construction and arrangement that removes dangerous elements form the blood without leaching anything or changing the pH/chemistry or morphology of the blood cell,” the word ’form’ should likely be ‘from.’  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Examiner also notes that the title mentions ‘methods for . . .’ although no method claims are included.  However, at this juncture, Applicant can choose to hold any title objection in abeyance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, or portions thereof, follow with at least the underlined portions causing the indefiniteness rejection.  
Claim 1: A system for filtering blood comprising: 
a vessel configured to selectively hold a volume of blood; 
more than one substrate configured to chemically filter the blood and blood components, wherein the more than one substrate are arranged in series at an outlet of the vessel; and 
at least one structure configured to support said more than one substrate, 
wherein the at least one substrate is configured to selectively retain 2,2'-dipyridyl (DP)-Fe2+ complexes but is permeable to Arsenazo III-Ca2+ complexes and 
wherein said at least one structure has a pore size between 0.0001 micro - 20 micron.
The term ‘selectively’ in the phrase ‘selectively hold’ and ‘selectively retain’ implies that the structure preferably holds and retains blood and the noted complexes versus other compounds.  However, it is unclear what type of vessel will selectively hold blood since blood is not known to be so unique that is would be incapable of being held in a regular vessel.  Therefore, the use of ‘selectively’ seems inconsistent in the different contexts.  
As such, the boundaries of the functional language ‘configured to selectively hold a volume of blood,’ is unclear since it does not appear that the recited functional characteristic clearly follows from the structure recited in the claim.  As such, it is unclear whether the claim 
The claim also mentions ‘more than one substrate’ then ‘the at least one substrate’ in a later section, which is inconsistent.  Thus, there is insufficient antecedent basis for the limitation ‘the at least one substrate’ in the claim.
Claims 2-4 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ivie et al. (US20140272997) in view of Ambrus et al. (EP0073888)(IDS of 03/19/2019) and Applicant’s APA.
The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Regarding claims 1 and 2, Ivie et al. (Ivie) discloses a system for filtering blood (Abstract, Fig, 1, where filtering blood is an intended use) comprising: 
a vessel 10 configured to selectively hold a volume of blood ([0071], [0072], where the vessel can hold blood and may be designed to hold a volume of blood when blood is the fluid selected for filtering); 
more than one substrate 14 configured to chemically filter the blood and blood components ([0031]-[0037], where the configuration of the channels can form a barrier and can control the flow of fluid and can thereby filter blood and blood components), wherein the more 18 of the vessel (Fig. 1, where the channels may be a matrix and is arranged in series, when viewed laterally, at or by the outlet); and 
at least one structure 12 configured to support said more than one substrate ([0032]-[0034], [0056], where the membrane may be adjacent or attached to the substrate and thereby they impliedly support each other), wherein said at least one structure has a pore size between 0.0001 micron - 20 micron ([0047, where 200 nm , for example, equals 0.2 micron, which falls within the recited range).
Note also that the membrane 12 can have more than one layer ([0046]).  One can also interpret such additional layers as the required 'more than one substrate.’ In that case the more than one substrate can chemically filter the blood and blood components.
Therefore, Ivie discloses the claim 1 invention, except wherein the more than one substrate is configured to selectively retain 2,2'-dipyridyl (DP)-Fe2+ complexes but is permeable to Arsenazo III-Ca2+ complexes.
Ivie’s system is designed to selectively filter certain compounds.  For example, the system can maximize the yield of DNA passing through the membrane 12 and minimize the amount of cells and non-DNA cellular material that can pass through the membrane 12 (Ivie, [0047], [0048]).
The specific material selectively retained will depend on the nature of the membrane and/or substrate as well as the incoming fluid.  The specifically claimed substrate property is disclosed as a capability of certain Chelex compounds, such as Chelex 100, and thus this substrate is admitted prior art (APA) in applicant’s specification (original Specification, pp. 12 and 13).  This APA is also disclosed, for example, in Ambrus.  In this context, the apparent 
Ambrus discloses a system for filtering blood (col. 1, lines 52-54, mentioning an apparatus for removal of heavy metal ions from blood) comprising: 
a substrate configured to chemically filter blood and blood components (Ambrus, col. 1, lines 52-54; col. 2, lines 56-60; col. 3, lines 42-48, referencing Chelex 100 (substrate) for removal of heavy metal ions (chemical filtration) from blood and blood fractions); and 
at least one structure configured to support said substrate (Ambrus, col. 5, lines 22-31; Fig. 3, noting a structure for supporting the substrate), 
wherein: 
the substrate is configured to selectively retain 2,2’-dipyridyl (DP)-Fe2+ complexes but is permeable to Arsenazo III-Ca2+ complexes (this is a functional characteristic or inherent property of the Chelex substrate; Example 2 on page 16 of Applicant’s specification, which one may employ as APA or as disclosing the capability of a specific compound, notes that Chelex 100, the same compound disclosed in Ambrus, is capable of the claimed function).
Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to employ any suitable substrate, including the disclosed Chelex 100, for retaining and/or removing selected compounds, as in Ambrus, or a plurality of substrates where deemed necessary for enhanced filtration, in combination with an appropriately sized structural support, such as the membrane of Ivie, for filtering blood and its components, whereby the selective retention and passing of the noted compounds would be a natural consequence of the use of the suggested Chelex 100.
Additional Disclosure Included: Claim 2: Said more than one substrate is independently: a chelating agent (Ambrus, col. 2, lines 20-23; 52-60, where Chelex 100 is a chelating agent); a styrene-divinylbenzene co-polymer containing iminodiacetic acid groups; polyphenols; phytates; ascorbic acid derivatives; polymeric hydroxamic acid; derivatives/hydrogels/resins, or chemical modifications of existing oral chelating drugs - deferiprone,  and deferasirox; or combinations thereof (Examiner interprets the claim to mean that either of the recited compound classes or a combination of one or more is satisfactory).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (EP0073888 B1) in view of Ambrus et al. (EP0073888), as applied to claim 1 above, further in view of Sorenson. et al. (US4033345; Sorenson) (IDS of 03/19/2019).
Regarding claims 3 and 4, Ambrus discloses the system of claim 1, wherein said more than one substrate is positioned in-line in a blood processing system (Ambrus, col. 5, lines 15-33; Fig. 1, where blood processing cartridge (10) containing ultrafiltration membranes (22) is coated with Chelex 100)  except in a blood transfusion system. 
Examiner notes that ‘blood transfusion’ is a type of ‘blood processing’ and is merely stating an intended use or a manner of operating the overall system rather than denoting a specific structure.  That is, both blood processing and blood transfusion are functional characteristics of the system.  As such, it appears Ambrus’ filtration system would be capable of in-line use in a blood transfusion system. 
However, if one alternatively interprets this as a specific structural requirement, Sorenson will meet this requirement.

When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to position Ambrus’ substrate in-line in a blood transfusion system since Ambrus shows that a substrate such as Chelex 100 on a structural support is an effective chemical filter for selected contaminants in a blood processing system (Ambrus; col. 4. lines 44-47) and because Sorenson teaches that it is often important to remove such contaminant during a blood transfusion procedure and to deliver filtered and uncontaminated blood without interfering with the transfusion procedure (col. 6, lines 55-58).
Additional Disclosure Included:  Claim 4: In the system, blood, in the blood transfusion system is caused to make contact with said more than one substrate by gravitational movement of blood, mechanical movement of blood, or combinations thereof  (Sorenson, Abstract, col. 5, lines 22-29, where Sorenson discloses at least mechanical movement of blood (a vacuum may be imposed at the port 60 to permit blood to flow from the first to the second receptacle).	
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
5/22/2021
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.